Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 23, 2019

                                           No. 04-19-00107-CV

                                     IN RE Stephen Patrick BLACK

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

           On February 27, 2019, this court denied relator’s motion for rehearing in appellate cause

number 04-19-00001-CV. However, we also directed the clerk of this court to file and docket a

copy of relator’s February 4, 2019 “Appellant’s Motion to: Show Cause/Mandamus” as a new

original proceeding. The new original proceeding has now been docketed in appellate cause

number 04-19-00107-CV.

           On March 6, 2019, we dismissed as moot a related original proceeding in appellate cause

number 04-19-00094-CV because the trial court scheduled a hearing for April 10, 2019 on

relator’s “Motion to Terminate State Counsel for Offenders and Invoke the Faretta Right to Self-

Representation.” On April 10, 2019, the trial court granted relator’s “Motion to Terminate State

Counsel for Offenders and Invoke the Faretta Right to Self-Representation.”

           Relator is ORDERED to file, no later than May 14, 2019, either (1) a petition for writ of

mandamus that complies with Texas Rule of Appellate Procedure 52.3 if he desires to proceed


1
  This proceeding arises out of Cause No. CV-15-1805, styled In the Commitment of Stephen Patrick Black, pending
in the 274th Judicial District Court, Guadalupe County, Texas, the Honorable Gary L. Steel presiding.
with his request for mandamus relief in cause number 04-19-00107-CV or (2) a motion to

dismiss the original proceeding in cause number 04-19-00107-CV.

       It is so ORDERED on April 23, 2019.



                                                                  PER CURIAM




       ATTESTED TO: _____________________________
                    Keith E. Hottle,
                    Clerk of Court